Citation Nr: 0930830	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  06-16 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to an increased rating for reflex sympathetic 
dystrophy of the left shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to May 
2003.  She also served in a reserve component of the 
military.

Service connection for a "left shoulder condition" was 
established by a rating decision entered in August 2003.  The 
disability was evaluated 30 percent disabling, effective from 
May 16, 2003 (the day following the Veteran's discharge from 
service).

The present matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the RO that 
recharacterized the Veteran's disability as "reflex 
sympathetic dystrophy" and denied her claim for an increased 
evaluation.

In May 2006, while the Veteran's appeal for increase was 
pending, the RO denied a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  She filed a notice of disagreement in 
February 2007 and was furnished a statement of the case in 
September 2007.  She did not thereafter file a substantive 
appeal within 60 days.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The record shows, however, that 
she has since submitted additional statements and evidence in 
support of her entitlement to TDIU.  Further adjudicatory 
action by the agency of original jurisdiction (AOJ) is 
therefore required.  See e.g., Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).

The Veteran appeared for a hearing at the RO before the 
undersigned Veterans Law Judge in April 2009.  That same day, 
she and her representative submitted a written statement 
raising issues of her entitlement to service connection for 
tremors; service connection for a psychiatric disorder (as 
secondary to her service-connected disabilities); special 
monthly compensation based on the need for regular aid and 
attendance; and permanent and total disability.  Inasmuch as 
the record before the Board does not reflect that the AOJ has 
adjudicated those issues, they are referred to the AOJ for 
further action.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
Veteran if further action is required on her part.


REMAND

The evidence shows that the Veteran underwent surgery for an 
injury of the labrum of the left shoulder during service in 
2002.  A few weeks after the surgery, she developed what was 
ultimately diagnosed as reflex sympathetic dystrophy (also 
known as complex regional pain syndrome).  She has been 
treated with implanted stimulators, multiple sympathetic 
nerve blocks, and a myriad of medications in an effort to 
control her pain.  Presently, she complains that her 
condition is manifested by, among other things, severe left 
shoulder pain with poor strength, limitation of motion, and 
neurological signs and symptoms.  She says that she suffers 
from a hot, stinging, searing pain; that her left arm swells 
and turns blue; that she sweats; and that she has experienced 
changes in her hair, skin, and nails on the left.  She 
contends, in essence, that the 30 percent rating currently 
assigned does not adequately reflect the severity of her 
disability.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of her disability and the effect that worsening 
has on her employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (emphasis added).  Here, 
the notices sent to the Veteran do not contain all of the 
necessary information.  This needs to be corrected.

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2008).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the record shows that the RO made an 
effort to obtain relevant records from the Social Security 
Administration (SSA) in August 2008.  Although the SSA 
provided a response to the effect that the records could not 
be located, it appears clear from a recent SSA decision, a 
copy of which was submitted by the Veteran in June 2009, that 
the SSA does, in fact, have the records in its possession.  
Because the records from SSA could contain information that 
bears on the outcome of the Veteran's appeal, further efforts 
should be made to procure them.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2008).  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002) 
(absent review, the possibility that SSA records could 
contain relevant evidence cannot be foreclosed). 

In March 2009, the Veteran submitted a release for records of 
her emergency room visits at Skagit Valley Hospital in 
November 2006 and February 2009.  Although she indicated 
during her hearing in April 2009 that it was no longer 
necessary to obtain the records, it appears from the face of 
the release that the records could contain information that 
bears on to her appeal.  Consequently, efforts should be made 
to procure those records as well.

Records of the Veteran's VA treatment were last obtained in 
September 2007.  On remand, efforts should be made to obtain 
records of any relevant treatment she may have undergone 
since that time, in order to ensure that her claim is 
adjudicated on the basis of an evidentiary record that is as 
complete as possible.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2008).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that VA is charged with 
constructive notice of medical evidence in its possession).  
The Board also finds that it would be helpful to have her 
reexamined for purposes of obtaining more detailed 
information as to nature and severity of her current 
manifestations.  38 C.F.R. § 3.327(a) (2008).

As noted above, the Veteran has a number of claims currently 
pending, including a claim for service connection for 
tremors, a claim for service connection for a psychiatric 
disorder as secondary to her service-connected disabilities, 
and a claim for special monthly compensation based on the 
need for regular aid and attendance.  See Introduction, 
supra.  The matter of her entitlement to TDIU and, if 
granted, the permanency of her total rating, also needs to be 
addressed.  Id.  Because these issues are closely intertwined 
with the matter currently developed for appeal, it is 
imperative that they be fully developed and adjudicated 
before the case is returned to the Board.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran relative to the claim here on appeal.  
The letter should contain all of the 
information required by Vazquez-Flores 
including, but not limited to, notice that, 
in order to substantiate her claim, she must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of her 
disability and the effect that worsening has 
on her employment and daily life.  The 
Veteran should be given a reasonable 
opportunity to respond to the notice, and any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

2.  Make efforts to obtain the records of the 
Veteran's emergency room visits at Skagit 
Valley Hospital in November 2006 and February 
2009, following the procedures set forth in 
38 C.F.R. § 3.159.  The new or additional 
(i.e., non-duplicative) evidence obtained, if 
any, should be associated with the claims 
file.

3.  Ask the SSA to provide copies of any 
records pertaining to the Veteran's award of 
SSA disability benefits, to include any 
medical records considered in making that 
award, following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
records should be fully documented, and 
should be discontinued only if it is 
concluded that the records do not exist or 
that further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

4.  Obtain copies of any records pertaining 
to relevant VA treatment the Veteran may have 
received since April 2, 2007, following the 
procedures set forth in 38 C.F.R. § 3.159.  
The evidence obtained, if any, should be 
associated with the claims file.

5.  After all of the foregoing development 
has been completed, arrange to have the 
Veteran examined.  The examiner(s) should 
review the Veteran's claims file.  After 
examining the Veteran, and conducting any 
evaluations, studies, and tests deemed 
necessary, the examiner(s) should fully 
describe any and all functional deficits that 
are at least as likely as not (i.e., that are 
50 percent or more likely) the result of her 
service-connected reflex sympathetic 
dystrophy of the left shoulder, including any 
impairments that are at least as likely as 
not due to medication or treatment she has 
received for that disability.  The final 
report should include the following:

a.  To the extent feasible, the 
examiner(s) should identify any muscle 
group(s) impaired as a result of reflex 
sympathetic dystrophy of the Veteran's 
left shoulder.  If any muscle disability 
is identified, the examiner(s) should 
indicate, with respect to each affected 
group, whether there is evidence of 
atrophy, impaired tonus, loss of power, 
weakness, decreased endurance, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination, uncertainty 
of movement, or adaptive contraction of 
an opposing group of muscles.  In so 
doing, the examiner(s) should comment on 
the accuracy of a statement appearing in 
the report of a March 2005 VA 
examination, to the effect that the 
Veteran's disability "involves" Muscle 
Groups I, II, III, and IV, and a 
statement appearing in the report of a 
September 2008 VA examination report, to 
the effect that "no muscle group[s]" 
are involved.

b.  The examiner(s) should conduct range 
of motion studies on the left shoulder.  
The examiner(s) should first record the 
range of motion observed on clinical 
evaluation, in terms of degrees.  If 
there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree at which such pain begins.  
Then, after reviewing the Veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which the 
Veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, and should, 
if feasible, portray these factors in 
terms of degrees of additional loss in 
range of motion (beyond that which is 
demonstrated clinically) due to these 
factors.  If the Veteran's left shoulder 
is ankylosed, the examiner(s) should 
indicate whether the ankylosis is 
unfavorable (abduction limited to 25 
degrees from side), favorable (abduction 
to 60 degrees, can reach mouth and head), 
or intermediate (somewhere in between).

c.  If neurological impairments are 
identified, the examiner(s) should 
identify with specificity the precise 
nerves or groups of nerves that are 
affected.  For each affected nerve or 
nerve group, the examiner(s) should 
indicate whether the impairment is best 
characterized as neuritis, neuralgia, or 
paralysis.  The examiner(s) should 
describe the severity of the neurologic 
symptoms (i.e., whether any noted 
neuritis, neuralgia, or incomplete 
paralysis is mild, moderate, severe, or 
complete); should describe the specific 
functions affected; and should indicate 
whether the identified neurologic 
impairment is manifested by symptoms such 
as loss of reflexes, muscle atrophy, or 
sensory disturbances, and whether there 
is pain and, if so, whether it is dull 
and intermittent or constant and 
occasionally excruciating.  The 
examiner(s) should specifically indicate 
whether any noted nerve impairment causes 
any manifestations entirely separate and 
distinct from those occasioned by muscle 
impairment and, if so, should identify 
the disabling manifestations attributable 
to neurological impairment alone.

A complete rationale for all opinions should 
be provided.

6.  Take action to ensure that the Veteran's 
claim for service connection for tremors, her 
claim for service connection for a 
psychiatric disorder as secondary to her 
service-connected disabilities, her claim for 
special monthly compensation based on the 
need for regular aid and attendance, and the 
matter of her entitlement to TDIU and, if 
granted, the permanency of her total rating, 
are all fully developed and adjudicated, with 
appropriate notice under the VCAA.  The 
Veteran should be notified of the 
determinations and provided the opportunity 
to appeal.

7.  Thereafter, take adjudicatory action on 
the Veteran's an increased rating for reflex 
sympathetic dystrophy of the left shoulder.  
In so doing, consider whether the case should 
be referred for consideration of an 
extraschedular evaluation, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Also 
consider whether "staged" ratings are 
warranted, pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007).  If the benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and her representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, 38 C.F.R. §§ 4.55, 4.56, 
4.71a (Diagnostic Code 5200), 4.73 
(Diagnostic Codes 5301, 5302, 5304), 4.120, 
4.123, 4.124, and any other regulations and 
diagnostic codes deemed applicable.

After the Veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

